ACCEPTED
                                                                                           12-15-00009-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      8/12/2015 4:54:53 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-15-00009-CR                                                 CLERK


 JOE LYNN PITTMAN                          §   IN THE
                                           §
 VS.                                       §   TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §   OF APPEALS              TYLER, TEXAS
                                                                  8/12/2015 4:54:53 PM
                              MOTION TO                                CATHY S. LUSK
                                                                           Clerk
                 EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114TH Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Joe Lynn Pittman and numbered

       114-1053-14.

3.     Appellant was convicted of Aggravated Assault with a Deadly Weapon.

4.     Appellant was assessed a sentence of fifteen (15) years confinement in TDCJ-ID.

5.     Notice of Appeal was given on January 14, 2015.

6.     The Clerk's Record was filed on January 29, 2015; the Reporter's Record was

       filed on April 16, 2015 and May 13, 2015.

7.     The Appellant’s Brief is due on July 12, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

       A.    Proposed Findings of Fact and Conclusions of Law in Ex parte Delbetric

             Hodge writ number 241-1479-13A on May 25, 2015;

       B.    Appellant’s Brief in Roger Whitener v. State of Texas, cause no. 12-15-

             00006-CR on May 29, 2015;
      C.    Appellant’s Brief in Larry Maples v. State of Texas, cause no. 12-14-

            00337-CR on June 1, 2015;

      D.    Appellant’s Brief in Christopher Thurman v. State, cause number 12-15-

            00007-CR on June 12, 2015;

      E.    Appellant’s Brief in Sidney Lynch v. State of Texas, cause number 12-15-

            00088-CR on June 19, 2015;

      F.    Appellant’s Brief in Donald Powell v. State of Texas, cause no. 12-14-

            00355-CR on July 6, 2015;

      G.    Appellant’s Petition for Discretionary Review in Fatima Rahman v. State

            of Texas, cause number PD-0724-15 on July 13, 2015;

      H.    A subsequent writ of habeas corpus in Ex parte Clifton Williams, cause

            number WR-71,296-02 with the Court of Criminal Appeals on July 15,

            2015;

      I.    Appellant’s Brief in Ricky Harris v. State of Texas, cause number 12-15-

            00104-CR on July 20, 2015; and

      J.    Appellant’s Brief in Oscar Perkins v. State of Texas, cause number 12-

            15-00001-CR on July 22, 2015.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties.

10.   Additionally, Counsel is also on the planning committee for, and attended the

      State Bar of Texas Advanced Criminal Law Course in San Antonio on July 27th

      through 30th, 2015 and the moderator for the half day panel on July 30th.

11.   Lastly, Appellant’s Counsel has the following briefs pending:

      A.    Appellant’s Brief in John T. Congleton v. State of Texas, cause number

            12-15-00124-CR on August 19, 2015;

      B.    Appellant’s Brief in Charlie Joseph Motes v. State of Texas, cause

            number 12-15-00111-CR on August 24, 2015;
      C.    Appellant’s Brief in Harold Bass, Jr. v. State of Texas, cause number 12-

            15-00071-CR on August 31, 2015;

      D.    Appellant’s Brief in Christopher McLemore v. State of Texas, cause

            number 12-15-00091-CR when reset by the Court;

      E.    Appellant’s Brief in Brittany Michelle Barrett v. State of Texas, cause

            numbers 12-15-00145-CR, 12-15-00146-CR, and 12-15-00147-CR upon

            completion of the Reporter’s Record;

      F.    Appellant’s Brief in Gaylord Stevens v. State of Texas, cause numbers

            12-15-00162-CR, 12-15-00163-CR and 12-15-00164-CR upon the

            completion of the Reporter’s Record;

      G.    Appellant’s Brief in Sidney Lynch v. State of Texas, cause number 12-15-

            00167-15 upon the completion of the Reporter’s Record; and

      H.    Appellant’s Brief in Hubert Benjamin v. State of Texas, cause number

            12-15-00172-CR upon the completion of the Reporter’s Record.

12.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

13.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.



                                        Respectfully submitted,



                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830
                                        Jhugglerlaw@sbcglobal.net

                                        By: /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.
                                        State Bar No. 00795437
                                        Attorney for APPELLANT
                            CERTIFICATE OF SERVICE


      This is to certify that on August 12, 2015, a true and correct copy of the above

and foregoing document was served on Mike West, Smith County District Attorney’s

Office, 100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas

75702, by regular mail, fax, hand delivery, or electronic filing.



                                         /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.